DETAILED ACTION
This office action is in response to applicant’s communication dated 12/10/2020. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims’ Status
Claims 1, 7 & 13 have been amended.  Claims 1 – 20 are pending in the present application and are considered in this action.

Response to Arguments/Comments
103 Rejection
Applicant, on pg.9 of the Arguments/Remarks, contends that Smith reference fails to teach “the gateway vendor server being identified based on at least some digits of the card number.”  Examiner respectfully disagrees with the Applicant’s interpretation.   Examiner interprets paragraph [0021] to mean that the account access terminal 114 at the customer's financial institution 112 is equivalent to the gateway vendor server of the claimed invention.
Applicant further raised an invalid contention on the examiner’s rejection statement of “Brennan in view of Smith do not teach identifying a gateway vendor server with the point of sale device.”   It is the combination of Brennan, Davis and Smith that teaches the entire limitation.  Applicant cannot simply isolate the rejection statement alone to make a conclusory statement of the non-teaching of the “gateway vendor server.”

Finally, the rest of the argument is moot due to amended claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

With respect to claims 1, 7 & 13:

Brennan teaches the claim limitations of:
a point of sale device  equipped with one or more processors and configured to execute a module that when executed: (see at least col.3 line 54, teaches that components of system 100 may be computing systems configured to execute a point of sale deposit.  As further described herein, components of system 100 may include one or more computing devices (e.g., computer(s), server(s), embedded systems, etc.), memory storing data and/or software instructions (e.g., database(s), memory devices, etc.), etc.  It is common knowledge that such a system containing the above-said hardware devices is capable of processing the point of sale deposits.)
receive data indicative of a card number associated with a bank-issued debit card, the debit card of a customer, the debit card being associated with a bank account at a bank that issued the bank-issued debit card (see at least col.4 line 51 and col.5 line 32 ), teaches that merchant device 120 may be configured to perform financial transaction processes, such as receiving, processing, and handling purchase transactions, payment processes, etc. associated with the sale of goods and/or services provided by the associated merchant.  The financial service provider may include infrastructure and components that are configured to generate and provide financial service accounts and financial service account cards (e.g., debit cards, credit cards, etc))
receive an amount of cash to be deposited into the account based on an amount of cash to be deposited into the bank account associated with the bank-issued debit card based on an amount of cash provided at the point of sale device location (see at least col.12 line 50, teaches that merchant device 120 may receive information indicating that the customer has paid the amount owed to the merchant. For example, the customer (e.g., user 112) may pay cash to the merchant and user 122 may 
encrypt the data indicative of the card number associated with the bank-issued debit card to provide encrypted data indicative of the card number (see at least col.10 ln 16 to ln 26, the deposit code may be a barcode that is configured to be displayed by a display device associated with client device 110. In the embodiment in which client device 110 is a mobile device, the barcode may be displayed on a mobile device screen. The barcode may be encoded with the deposit information (e.g., the deposit token). As will be described in more detail below, merchant device 120 may read the deposit code (e.g., scan the barcode with a barcode scanner) such that the requisite deposit information may be transmitted to merchant device 120; see also col.8 ln51 to ln61, The deposit information may include details about the financial service account in which the deposit will be made, such as the financial service provider that maintains the financial service account and account identifiers (e.g., account name, type, number, etc.), details about the deposit itself, such as the amount of the deposit, a customer identifier (e.g., customer name, identification number, etc.), and details about the merchant at which the deposit transaction will take place, such as merchant name, location, and/or other merchant identifiers (e.g., store number).)

The combination of Brennan, Clouthier and Smith does not explicitly disclose, but Davis teaches:
Identifies with the point of sale device a gateway vendor server that provides connectivity to multiple endpoints for processing financial transactions (see col.3, ln44-49, the card processor 170 may collect payment data directed to the deposit and transmit payment data to a transaction collection system that may receive payment data from a distributed network in communication with a plurality of merchants to receive payment data from the plurality of merchants including the merchant 160.)
route the encrypted data indicative of the card number and the data indicative of the amount of cash to the gateway vendor server (See col.3 ln30-43, the merchant 160 may provide the card data along with an amount of the deposit and/or funds (or payment data pertaining to the funds) to a card processor 170 (which may be separate from the institution 102 and institution system 105 or comprised within the institution 102 or institution system 105, depending on the implementation).)
wherein the gateway vendor server routes the encrypted data indicative of the card number and the data indicative of the amount of cash to a payment network server for deposit of an amount indicated by the data into the bank account associated with the card number (col.3 ln30-43, the card processor 170 may verify that the card data is valid and initiate a transaction with the institution 102 to deposit the funds into the deposit account 180 that is tied to the card number of the deposit card 190; see pg.7 ln24-34, at 260, if the card information is valid, the card information, funds, and/or payment data may be provided to the institution 102, e.g., by the payment processor 170; see pg.7 ln43-47, method 300 that may be used to deposit cash into a deposit account. At 310, a deposit card, such as the deposit card 190, may be issued by an institution 102 to a user 185 who has a deposit account 180 at the institution 102.)

The combination of Brennan, Smith and Davis does not explicitly disclose, but Clouthier teaches:
receiving at the point of sale device an acknowledgement of the amount of deposit in the bank account; and displaying to the customer on a display associated with the point of sale device a confirmation of the amount deposited into the bank account following receipt of the acknowledgment ([0070], Once the host computer has authorized acceptance of the presentation instrument (or declined authorization), the host computer transmits an authorization message to the POS device (block 360), in similar fashion to the transmission of a preauthorization message described above. The authorization message generally will indicate a status of the authorization request, and the POS device, upon receiving the authorization message (block 365) may be configured to provide an indication of the status of the authorization request 

The combination of Brennan, Clouthier and Davis does not explicitly disclose, but Smith teaches:
the gateway vendor server being identified based on at least some digits of the card number ([0021], the transaction server 110 routes the authorization request to an account access terminal 114 at the customer's financial institution 112, based on the account information obtained from the debit card 101).  It is implicitly taught by Smith that “account information obtained from the debit card 101” can include some digits (account information) of a card number.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Smith with the teaching of Brennan/Davis/Clouthier as they relate to remitting deposits to a customer account at a retail merchant.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to conduct a more secure transaction by properly routing the deposits in accordance to the customer’s card number.

With respect to claims 2, 8 & 14
The combination of Brennan, Smith, Davis and Clouthier teaches the limitations of claim 1, 7 & 13 respectively.  Brennan further teaches: the card number is received at the point of sale device when the bank-issued debit card is swiped or scanned at the point of sale device, see at least col.12 line 12, 

With respect to claims 3, 9 & 15
The combination of Brennan, Smith, Davis and Clouthier teaches the limitations of claim 1, 7 & 13 respectively.   Brennan further teaches: a fraud check is performed by the gateway vendor server based at least in part on information provided by a user at the point of sale device, see at least col.8 line 3, merchant device 120 and financial service provider device 130 may work in conjunction to authorize the deposit transaction (step 350). For example, merchant device 120 and financial service provider device 130 may communicate with each other via network 140 to authorize the deposit transaction or otherwise ensure that the deposit transaction is secure and not fraudulent.

With respect to claims 4, 10 & 16
The combination of Brennan, Smith and Davis teaches the limitations of claim 1, 7 & 13 respectively.  Brennan further teaches: a fraud check is performed by the payment network based at least in part on information provided by a user at the point of sale device, see at least col.8 line 3, merchant device 120 and financial service provider device 130 may work in conjunction to authorize the deposit transaction (step 350). For example, merchant device 120 and financial service provider device 130 may communicate with each other via network 140 to authorize the deposit transaction or otherwise ensure that the deposit transaction is secure and not fraudulent.

With respect to claims 5, 11 & 17
The combination of Brennan, Smith, Davis and Clouthier teaches the limitations of claim 1, 7 & 13 respectively.  Brennan further teaches: a fraud check is performed by a bank server based at least in part on information provided by a user at the point of sale device, see at least col.8 line 3, merchant device 120 and financial service provider device 130 may work in conjunction to authorize the deposit transaction (step 350). For example, merchant device 120 and financial service provider device 130 may communicate with each other via network 140 to authorize the deposit transaction or otherwise ensure that the deposit transaction is secure and not fraudulent.

With respect to claims 6, 12, and 18
The combination of Brennan, Smith, Davis and Clouthier teaches the limitations of claim 1, 7 & 13 respectively.  Brennan further teaches: comparing the at least one digit of the card number to a plurality of stored card numbers in a point of sale database associated with the point of sale device to determine whether the card number exists in the point of sale device database; in response to determining a match between the at least one digit of the card number and a stored card number of the plurality of stored card numbers, retrieving data indicative of a gateway vendor corresponding to the card number from the point of sale device database; and routing the card number and the data indicative of the amount of cash to a gateway vendor server associated with the retrieved gateway vendor; wherein the routing is defined based on at least one digit of the card number, see at least col.13 line 24 & col.12 line 27, financial service provider device may determine the customer and financial service account to which funds are to be deposited, such as by searching a customer profile database to match received identifiers (e.g., account number). Further, merchant device 120 may determine authorization through information received from user 112 and/or user 122. For example, merchant device 120 may execute software instructions to process information from a debit card swiped by user 112 to determine if the deposit transaction is authorized (e.g., deposit information received from client device 110 matches information obtained from the debit card.)

With respect to claim 19
The combination of Brennan, Smith, Davis and Clouthier teaches the limitations of claim 13.  Brennan further teaches: the point of sale device is an existing point of sale device at a store operated by a cashier, see at least col.4 line 10, merchant device 120 may be operated by a user 122. User 122 may be an employee of a merchant associated with merchant device 120, such as a retail store employee.

With respect to claim 20
The combination of Brennan, Smith, Davis and Clouthier teaches the limitations of claim 13.  Brennan further teaches: the debit card is an existing debit card of a customer, see at least col.12 line 12, merchant device 120 may request that user 112 swipes a debit card associated with the financial service account to which funds are to be deposited.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 




/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                                                        	3/13/2021

/JAMES D NIGH/               Senior Examiner, Art Unit 3685